CUDAHY, Circuit Judge,
concurring in the judgment:
I agree that this motion for intervention must fail on the ground that the City’s representation is adequate. It is at least equally clear, however, that the Union does have a direct interest in the resolution of *149this controversy, which will be impaired or impeded by an unfavorable outcome of the suit. Unlike the environmental group applying to intervene in United States v. 36.96 Acres of Land, 754 F.2d 855 (7th Cir.1985), or the “right to life” organization seeking to participate in Keith v. Daley, 764 F.2d 1265 (7th Cir.1985), the Union here represents the individuals who would have to work with PYC if it were legalized and would immediately absorb any adverse health impacts associated with it. The Union, whose members will be installing PVC, has an interest at least as direct as the developers in whose projects PVC may be used. The Union’s interest is quite different from that of a public interest group seeking to advance public policy goals. See, e.g., Keith v. Daley, 764 F.2d 1265 (7th Cir.1985); United States v. 36.96 Acres of Land, 754 F.2d 855 (7th Cir.1985). It is a disservice to the language to maintain that a union of employees who handle and install a building material alleged to be a threat to their health do not have a “direct interest” in whether they will be required to handle the material.
This case is different from Wade v. Goldschmidt, 673 F.2d 182 (7th Cir.1982), which involved a non-profit group organized to support construction of a bridge. There is nothing in Wade to suggest an immediate threat to the plaintiff group if the bridge were not built. In this respect, I do not agree that a statutory challenge under the arbitrary and capricious standard to the actions of a federal agency (as in Wade) bears much resemblance to the constitutional challenge under the rational relationship test in the case before us.
The majority argues that the Union members would not be “forced” to work with PVC even if the City loses in this suit. There seems to me no basis for this assertion; the Union’s bargaining power may well be inadequate to prevent the use of PVC in the jobs they work if it were legalized.
By the same token, it is entirely reasonable to conclude that the Union’s ability to preclude the use of PVC will be impaired and impeded if the City loses this lawsuit. The majority claims that the Union’s capacity to “contract freely” will not be affected by the outcome of this action. That the Union will have to rely on a bargaining power of unknown strength instead of on the clear-cut provisions of the Building Code seems to me as a practical matter to impair its ability to protect its interest. By losing the protection of the Building Code section the Union loses its first and probably strongest line of defense.
Despite the strength of its position on the “direct interest” and “impairment of interest” prongs of its intervention argument, the Union falls short on the “adequacy of representation” prong. There is no doubt some difference in terms of immediacy between the Union’s health interest and the general public interest in health. But this is not a difference sufficient to overcome the presumption that a governmental body can adequately defend the validity of its laws and thereby fully represent the public interest. In general, we need not take account of all the political cross-currents in measuring the adequacy of representation by a governmental body. These cross-currents might become sufficient to throw the presumption of adequacy into doubt in some circumstances, but those circumstances do not appear to be present here.